DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1–5 and 12, the prior art does not teach or suggest the claimed, “a spacing member provided on a rotation shaft of the charging roller and held to be rotatable on the rotation shaft of the charging roller, the spacing member configured to include an engaging portion that engages with the rotation member and receives a driving force from the rotation member, and to be rotatable between a spaced position at which, in a state in which the engaging portion is engaged with the rotation member, a spaced state in which the photosensitive drum and the charging roller are spaced apart is maintained, and a released position at which the spaced state between the photosensitive drum and the charging roller is released and the photosensitive drum and the charging roller are caused to be in contact; and a cover portion provided on the rotation shaft of the charging roller, and configured to cover an end face of the spacing member with respect to a direction of a rotation axis of the charging roller so that a fitting portion of the charging roller and the spacing member is covered, and rotate together with the charging roller.”
Regarding claims 6–11 and 13–14, the prior art does not teach or suggest the claimed, “a spacing member provided on a rotation shaft of the charging roller and held to be rotatable on the rotation shaft of the charging roller, the spacing member configured to include an engaging portion that engages with the rotation member and receives a driving force from the rotation member, and to be rotatable between a spaced position at which, in a state in which the engaging portion is engaged with the rotation member, a spaced state in which the photosensitive drum and the charging roller are spaced apart is maintained, and a released position at which the spaced state between the photosensitive drum and the charging roller is released and the photosensitive drum and the charging roller are caused to be in contact; a cover portion provided on the rotation shaft of the charging roller, and configured to cover an end face of the spacing member with respect to a direction of a rotation axis line of the charging roller so that a fitting portion of the charging roller and the spacing member is covered, and rotate together with the charging roller; and a clutch provided between the spacing member and the cover portion in an axial direction of the rotation shaft of the charging roller, and configured to switch between a state in which rotation of the charging roller is transmitted to the spacing member and a state in which rotation of the charging roller is not transmitted to the spacing member.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach image forming apparatuses including photoconductive members in combination with charging member spacing members, similar to the present application. The references do not teach or suggest the allowable claimed language indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D WALSH/Primary Examiner, Art Unit 2852